

Exhibit 10.1
SEPARATION AGREEMENT, WAIVER AND GENERAL RELEASE
This Agreement sets forth the entire agreement and understanding which has been
reached relative to the cessation of your (William J. Wheeler) employment with
MetLife Group, Inc. (“MetLife”). It is fully agreed and understood as follows:
1. As a material inducement to MetLife to enter into this Agreement, you agree
for yourself and your relatives, heirs, executors, administrators, successors,
and assigns that you hereby fully and forever release and discharge MetLife, its
parents, subsidiaries, affiliates, and agents and its past, present, and future
directors, officers, and employees, agents, representatives, employee benefit
plans or funds and the fiduciaries thereof, successors, and assigns of each
(collectively, “the Company”) from any and all claims, charges, demands,
actions, liability, damages, sums of money, back pay, attorneys’ fees, or rights
of any and every kind or nature which you ever had, now have or may have,
whether known or unknown, against the Company arising out of any act, omission,
transaction, or occurrence up to and including the date you execute this
Agreement including, but not limited to, (i) any claim arising out of or related
to your employment by the Company or the discontinuance thereof, (ii) any claim
of employment discrimination, harassment or retaliation under, or any alleged
violation of, any federal, state, or local fair employment practice or benefits
law, rule, regulation, executive order, or ordinance, including but not limited
to the Age Discrimination in Employment Act, as amended, or the Older Workers
Benefit Protection Act, (iii) any alleged violations of any duty or other
employment-related obligation or other obligations arising out of contract,
tort, tortious course of conduct, libel or slander, defamation, public policy,
law, or equity, (iv) any expectation, anticipation, right, or claim to incentive
compensation under any Company incentive compensation plan, including but not
limited to the MetLife Annual Variable Incentive Plan, the Performance Incentive
Plan, and, except as otherwise specifically stated in this Agreement, the
MetLife, Inc. 2000 Stock Incentive Plan, the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan, the MetLife, Inc. 2015 Stock and Incentive Plan and
the Long Term Performance Compensation Plan, and (v) any claim for benefit plan
accruals based upon the payments enumerated in this Agreement.
To the extent that you are a director, trustee, or officer of any Company entity
or any Company affiliate, or are a member of any committee of the Company or any
Company affiliate, you hereby resign from such capacity effective immediately
and agree to execute any additional, more specific resignation document the
Company may request. You acknowledge that, prior to your execution of this
Agreement, you have been fully informed that your employment is being
discontinued and that any and all claims arising from this discontinuance are
included in this release. This Agreement does not affect any rights that you may
have arising out of events that occur after you have executed this Agreement or
affect any benefits or rights that vested prior to your execution of this
Agreement under employee benefit plans governed by ERISA. Except as and to the
extent provided in this Agreement, your rights regarding any awards under the
MetLife, Inc. 2015 Stock and Incentive Plan, the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan or the MetLife, Inc. 2000 Stock Incentive Plan will
be governed by the terms of any written award agreement into which you entered
under the applicable plan. Your rights to any ERISA plan benefits, including
deferred compensation benefits are governed exclusively by the terms of the
respective plan documents that provide those benefits.
2. In consideration for the release set forth in Section 1 of this Agreement and
the other promises and terms contained in this Agreement, MetLife agrees:
a)
to pay you the sum of $2,004,006.00 (two million four thousand and six dollars
and zero cents) less all applicable federal, state and local tax withholding.
MetLife will make this payment on the next available payroll date following the
later of your date of discontinuance and the Effective Date of this Agreement,
but in any event on or before March 15 of the calendar year after the earlier of
(i) your date of discontinuance, or (ii) the date you were first offered a
separation agreement in connection with this discontinuance of your employment,
so long as the Effective Date has occurred by that time. If your “separation
from service” as defined under U.S. Internal Revenue Code Section 409A is
different from your date of discontinuance, your “separation from service,”
rather than your date of discontinuance, will be used to determine the date by
which payment will be made.

 
b)
that you will qualify for an “Eligibility Enhancement” to qualify for Retirement
Eligibility as, to the extent provided under, and subject to the terms and
conditions of, the applicable Company benefit plans, including the provisions
regarding amendment and termination of those plans. Any such additional age or
service will neither be taken into account for, nor result in, additional
accrued benefits, increased company contributions, receipt of benefits under the
traditional formula of the MetLife Retirement Plan for U.S. Employees prior to
actual attainment of age 55 or other additional benefits.

c)
that you will qualify for an “Eligibility Enhancement” to qualify for MetLife
Choices Eligibility as, to the extent provided under, and subject to the terms
and conditions of, the applicable Company benefit plans, including the
provisions regarding amendment and termination of those plans. Any such
additional age or service will neither be taken into account for, nor result in,
additional accrued benefits, increased company matching contributions, or other
additional benefits.




--------------------------------------------------------------------------------





With respect to the long term incentive awards granted to you prior to February,
2015, pursuant to the MetLife, Inc. 2005 Stock and Incentive Compensation Plan
(the “Pre-2015 LTI Awards”), the Eligibility Enhancement under this Agreement
that enables you to qualify for Retirement Eligibility will allow you to retain
your awards following the end of your employment, as provided in the terms of
those awards. As a condition of the Eligibility Enhancement, you agree that the
terms regarding non-disparagement contained in Section 2(c) of your 2015-2017
Performance Share Agreement, 2015-2017 Restricted Stock Unit Agreement and 2015
Stock Option Agreement shall apply with equal force to each of your Pre-2015 LTI
Awards.
You acknowledge that the payments and services provided for above exceed any
sums to which you would otherwise be entitled under any policy, plan, and/or
procedure or any agreement with the Company, and that they represent full and
complete consideration for the release you are giving the Company in this
Agreement. Further, neither this Agreement nor the payment and benefits to be
provided pursuant to this Section 2 in any way constitute an admission on the
part of the Company as to the violation of any law or any obligation to you.
3. By executing this Agreement, you acknowledge that you have accurately
reported to the Company the daily or weekly hours you worked for the Company to
the extent you have been asked to do so, that the Company has paid you all the
salary and wages it owes you (including any overtime compensation or incentive
compensation), that you have been provided with any and all leaves of absences
(including those under the Family and Medical Leave Act or other law) that you
have requested or to which you were entitled, and that you have had the
opportunity prior to signing this Agreement to raise to the Company any concerns
or complaints about these or any other matters regarding your employment and
have done so.
4. You further agree, except for the provision of information to governmental
agencies or self-regulatory organizations, including but not limited to the
Equal Employment Opportunity Commission (EEOC), U.S. Department of Labor (DOL),
Internal Revenue Service (IRS), Financial Industry Regulatory Authority (FINRA)
and Securities and Exchange Commission (SEC), or as required by subpoena, that
neither you nor your agents, attorneys, or representatives will publish,
publicize, or reveal any Company information obtained by you, your agents,
attorneys, or representatives that relates to: (i) your employment with the
Company or the cessation of your employment with MetLife, (ii) any claims that
were raised or could have been raised in any action as of the date you execute
this Agreement, or (iii) the facts underlying any such claims. You further
agree, except for the provision of information to governmental agencies or
self-regulatory organizations, including but not limited to the EEOC, DOL, IRS,
FINRA and SEC, or as required by subpoena, that neither you nor your agents,
attorneys, or representatives will communicate in any way to any former,
present, or future employees of the Company or to any person or corporation any
information that relates to your employment with the Company or to any claims
which could have been raised in any action in connection with the cessation of
your employment with MetLife unless required by law to do so. Although you are
not precluded from participating in an investigation with the EEOC, DOL, IRS,
FINRA and SEC, or other governmental or self-regulatory agency or from filing a
charge or complaint with or cooperating with any such agency in its
investigation, you acknowledge that by executing this Agreement you waive all
rights to recover any relief regarding any such claims, to the extent permitted
by law.
 
Notwithstanding the other terms of this Section, you may provide a prospective
employer with information concerning your former title, salary, job
responsibilities and qualifications.
Notwithstanding the other terms of this Section, you agree to cooperate with
MetLife or its counsel to provide information and/or testimony in connection
with any investigations, administrative proceedings or litigations in which the
Company is a party or has an interest. If requested, you agree to meet with a
Company representative and/or the Company’s counsel to truthfully and fully
provide all knowledge and information you have pertaining to the subject matter
of any such proceeding.
You represent and agree that you have delivered or will deliver to your Company
manager (or other person designated by MetLife to receive these items) all
Company property, information, documents, and other materials (including but not
limited to memoranda, correspondence, reports, records, transcripts, notes,
records of conversations, keys, computer and other equipment, and identification
cards), in whatever form or medium (including papers, e-mail, disks, tapes, and
any and all electronic storage), including all duplicates, copies, or versions,
concerning or in any way related to the business affairs or operations of the
Company, interaction by or among employees, customers, vendors, or other
associates of the Company, or your job duties, responsibilities, assignments, or
actions on behalf of or in furtherance of the interests of the Company, that are
in your custody, possession, or control (“Company Material”). Company Material
does not include documents you received from an authorized representative of the
Company solely regarding your employment relationship with the Company (e.g.,
summary plan descriptions, performance evaluations, benefits statements), any
policy or product purchased by you or on your behalf from the Company, or
securities of the Company held by you, or other documents you are entitled by
law to retain. You represent that you have conducted a diligent search for all
Company Material prior to executing this Agreement. You represent that after
delivering to your manager a copy of any Company Material stored electronically
on any of your personal hard drives or other non-portable electronic storage
devices that you destroyed such Company Material stored on such devices, and
that you have not knowingly retained any Company Material in any form. You agree
that if you discover or



--------------------------------------------------------------------------------




receive any Company Material you will return such Company Material to your
former Company manager (or other person designated by MetLife to receive these
items, or if either person is no longer employed by the Company, to the MetLife
Human Resources Services Center, 500 Schoolhouse Road, Johnstown, PA 15904)
within 48 hours of such discovery.
5. Except for the provision of information to governmental agencies or
self-regulatory organizations, including but not limited to the EEOC, DOL, IRS,
FINRA and SEC, or as required by subpoena, you agree that you will maintain the
terms of this Agreement in confidence and not disclose its existence or contents
to anyone other than your attorneys, financial advisors and spouse or domestic
partner, and only after first informing them of the confidentiality of this
Agreement and securing their agreement to be bound by the same restrictions
against disclosure that apply to you. This Agreement may be used as evidence
only in an action to enforce this Agreement, and may not be used for any other
purpose. You acknowledge the obligation of MetLife, Inc. and its affiliates to
publicly disclose this Agreement, and information about this Agreement, in
filings with the U.S. Securities and Exchange Commission and other regulators,
and that such disclosure shall not affect any of your obligations under this
Agreement.
In the event you are served with a subpoena or a request by a governmental
agency or self- regulatory organization, other than the EEOC, DOL, IRS, FINRA,
SEC or comparable state or local agency, calling for the disclosure of this
Agreement or any information concerning MetLife, you agree to give MetLife ten
(10) days written notice in advance of disclosing this Agreement or any
information concerning MetLife by mailing to MetLife’s Law Department located at
1095 Avenue of the Americas, New York, New York 10036, Att. Office of the
General Counsel, a copy of any such legal demand for such information (or, if
you are required to disclose this Agreement or any information concerning
MetLife in less than ten (10) days, by overnight delivery to be delivered to the
same address in advance of disclosing this Agreement or any information
concerning MetLife). In the event you are served with a subpoena or request by
the EEOC, DOL, IRS, FINRA, SEC or comparable state or local agency calling for
the disclosure of this Agreement or any information concerning MetLife, you
agree to give MetLife a copy of such demand for information immediately in the
manner described above.
 
MetLife agrees to instruct its Executive Group members (including but not
limited to, its Chief Executive Officer and Chief Human Resources Officer) and
all members of the Board of Directors, not to make, or encourage or induce
others to make, any statements that are professionally or personally disparaging
about you, including regarding your performance or capabilities as an employee
of the Company. You also agree not to disparage the Company, its Executive Group
members or Board of Directors, or encourage or induce others to do so. Nothing
in the foregoing shall in any way restrict or limit the Executive Group or the
members of the Board of Directors or you in the provision of information to
governmental agencies or self-regulatory organizations.
6. With respect to the restrictive post-employment terms in your written award
agreements under the MetLife, Inc. 2005 Stock and Incentive Compensation Plan or
MetLife, Inc. 2015 Stock and Incentive Compensation Plan that apply only to
executive officers or insiders (the “Award Agreement Executive Restrictions”),
MetLife, Inc. waives these terms, except with respect to you directly or
indirectly owning an interest in, managing, controlling, participating in,
consulting with, or rendering services, as an officer, director, employee,
partner, member, consultant, independent contractor or agent, to Prudential
Financial, Inc. or any of its affiliates until all awards have vested. Except as
otherwise provided in this Agreement, the terms of the award agreements,
including all of the post-employment restrictions in the award agreements other
than the Award Agreement Executive Restrictions, will remain in full force and
effect.
7. If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect. However, the illegality or unenforceability of such provision
shall have no effect upon, and shall not impair the enforceability of any other
provision of this Agreement.
8. Your date of discontinuance will be August 31, 2015. If your employment is
not discontinued by this date, this Agreement will automatically be null and
void. Your date of discontinuance will not be affected by your application for,
receipt of, or appeal from any denial of disability benefits.
9. You acknowledge that MetLife has advised you in writing that you have
twenty-one (21) days in which to review this Agreement and fully consider its
terms prior to signing it and that you should consult with legal counsel prior
to signing this Agreement. You fully understand the significance of all of the
terms and conditions of this Agreement. You are signing this Agreement
voluntarily and of your own free will and agree to abide by all the terms and
conditions contained herein. You may accept this Agreement by fully executing it
and returning it to MetLife in accordance with the return instructions provided
with this Agreement by no later than 5:00 p.m. on the twenty-first (21st) day
after the date you received this Agreement. After you have executed this
Agreement, you will have seven (7) days to revoke this Agreement, which you may
do in writing either by e-mail to HRSC_MPTA@MetLife.com or by fax to
(908) 552-2441, in either case received by MetLife no later than 5:00 p.m. on
the seventh (7th) day following the date on which you executed this Agreement.
This Agreement will become effective on the eighth (8th) day following your
execution of this Agreement (the “Effective Date”), provided you have not
revoked it. In the event that you do not accept this Agreement as set forth
above, or in the event that you revoke this Agreement prior to its Effective
Date, this Agreement, including but not limited to the obligation of MetLife to
make any payment or provide any benefit pursuant to Section 2, shall
automatically be null and void.




--------------------------------------------------------------------------------




10. You affirm that this Agreement has been executed voluntarily by you, and may
not be changed except in a writing that specifically references this Agreement
and that is signed by you and an officer of MetLife. With the exception of the
Agreement to Protect Corporate Property that you executed on June 21, 2001,
which contains non-solicit and non-interference provisions (among other terms
and restrictions) or the written award agreements under the MetLife, Inc. 2015
Stock and Incentive Plan, the MetLife, Inc. 2005 Stock and Incentive
Compensation Plan and the MetLife, Inc. 2000 Stock Incentive Plan, some of which
contain non-compete provisions (among other terms and restrictions), into which
you may have entered during your employment with the Company, which remain in
full force and effect, this Agreement constitutes the full understanding between
us. In the event of any inconsistency between the terms of this Agreement and of
the Summary Plan Description of the MetLife Plan for Transition Assistance or
the MetLife Plan for Transition Assistance for Officers, whichever is
applicable, the terms of the Summary Plan Description shall govern. The
definitions in that Summary Plan Description will be used for any capitalized
term used in this Agreement that is not defined in this Agreement. You affirm
that no other promises, representations or agreements of any kind have been made
to you by any person or entity whatsoever to cause you to sign this Agreement,
and that you fully understand the meaning and intent of this Agreement.
11. This Agreement will not become effective unless approved by the MetLife,
Inc. Compensation Committee. To the extent such approval has not yet occurred as
of the Effective Date, as provided in Section 9 above, the Effective Date shall
occur on the date of such approval, if any.
 
 
 
 
/s/ William J. Wheeler
 
 
7/30/15
 
Signature
 
Date

 
 
 
 
STATE OF
New York
 
 
    
 
COUNTY OF
 
Kings
 

On this 30 day of July, 2015, before me personally came WJW, to me known and
known to me to be the person described in and who executed this Separation
Agreement, Waiver, and General Release, and (s)he duly acknowledged to me that
(s)he executed the same.
Keisha Henderson
Notary Public, State of New York
No. 01HE6048224
Qualified in King County
Commission Expires Sep. 25, 2018
 
 
/s/ Keisha Henderson
 
Notary Public
Notary Public Commission Expiration Date: 9/25/18
 

 
 
 
MetLife Group, Inc.
 
 
by
/s/ Frans Hijkoop
 
Frans Hijkoop
 
Executive Vice President and
 
Chief Human Resources Officer





